Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 22, 2022.
As directed by the amendment: Claims 1, 5, and 8-10 were amended. Claims 12 and 15-20 were cancelled. Claims 21-27 are newly added, and thus claims 1-11, 13-14, and 21-27 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 8-9 are objected to because of the following informalities:  
Claim 8, line 16 recites “the central longitudinal” and Examiner suggests --the central longitudinal axis-- to clarify the antecedent basis.
Claim 8, line 19 recites “the central longitudinal” and Examiner suggests --the central longitudinal axis-- to clarify the antecedent basis.
Claim 8, line 23 recites “eight surface” which appears to be a typographical error. Examiner suggests --eighth surface--.
Claim 9, line 2 recites “between the first surface the third surface” and Examiner suggests --between the first surface and the third surface--.
Claim 9, line 3 recites “between the second surface, the third surface” and Examiner suggests --between the second surface and the third surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Heller (2019/0142685).
Regarding claim 1, Tucker discloses a tool (tool 100, Fig. 1; tool 200, Fig. 2, see lines 4-6 of [0030]), comprising: a post (post 102, Fig. 1), the post having a distal end (distal end 104, Fig. 1) and a proximal end (proximal end 106, Fig. 1), the proximal end (106) sized to be received by an oscillating tool (“proximal end 106 may be sized to be received by an oscillating device” see the third sentence of [0022] and see Fig. 5 which shows an oscillating device 510 receiving the proximal end of a post); and a head (head 108, Fig. 1; 208, Fig. 2) covering at least a portion of the distal end of the post (“head 108 may cover at least a portion of the distal end 104 of the post 102” see the second sentence of [0023] and see Fig. 1) and coupled to the post (see the third sentence of [0023] and see Fig. 1), the head (108/208) having: a third edge (concave indent 114, Fig. 1) being at least partially concave (see Fig. 1 and note that this is a “concave” indent, see lines 27-28 of [0027]). 
Tucker is silent regarding the head (108) having a first edge situated on a first side of the head; a second edge situated on a second side of the head, the second side of the head opposite the first side of the head; the third edge (114, Fig. 1) situated approximately midway between the first edge and the second edge, the third edge positioned further from the proximal end of the post than the first edge and the second edge, the third edge being at least partially concave; a first surface situated between the first edge and the third edge, the first surface being at least partially concave in a first direction from the first edge to the third edge; and a second surface situated between the second edge and the third edge, the second surface being at least partially concave in a second direction from the second edge to the third edge. However, it is noted that Tucker states that the massage head (108, 208, Figs. 1-2) may have a variety of designs and shapes (see lines 14-15 of [0031]) and one of ordinary skill in the art would recognize that changes in designs and shapes would help accommodate different parts of the body and/or different types of massage effects. 
Furthermore, Heller teaches a related tissue mobilization device (Fig. 1) that has a variety of massage applicator heads, including a head (Fig. 20A-20D) having a first edge (1, see annotated Fig. A below) situated on a first side (10, Fig. A below) of the head, a second edge (2, Fig. A below) situated on a second side (20, Fig. A below) of the head, the second side being opposite the first side of the head, a third edge (3, Fig. A below) situated approximately midway between the first edge (1) and the second edge (2), the third edge (3) positioned further from the proximal end of the attachment (see Fig. 20A in the annotated figure A below, the third edge 3 is positioned further from the proximal end of the attachment than the first/second edges) than the first edge (1) and the second edge (2), the third edge (3) being at least partially concave (see Figs. 20A-20D and see the first sentence of [0194]); a first surface (100, Fig. A below) situated between the first edge (1) and the third edge (3), the first surface being at least partially concave in a first direction from the first edge to the third edge (see Figs. 20A-20D and see the first sentence of [0194], the first surface and second surface are formed by sweeping a concave curve 83); and a second surface (200, Fig. A below) situated between the second edge (2) and the third edge (3), the second surface being at least partially concave in a second direction from the second edge to the third edge (see Figs. 20A-20D and see the first sentence of [0194], the first surface and second surface are formed by sweeping a concave curve 83). Heller states that this particular shape is best suited for compressing/manipulating tissue at the inguinal crease at the upper leg/torso area (see the first sentence of [0194]) and one of ordinary skill in the art would understand that the concave edge of this massage applicator would be generally suitable for conforming to other convex surfaces of the body as well.

    PNG
    media_image1.png
    598
    663
    media_image1.png
    Greyscale

Annotated Figure A (from Figs. 20A-20D of Heller): Heller discloses a massage applicator having a first edge (1), a second edge (2), a first side (10), a second side (20), and a third concave edge (3) approximately midway between the first edge and second edge. Additionally, there is a first surface (100) and a corresponding second surface between the first and second edges and the third edge. The second portion (2a) has been shaded to illustrate the distinction between the first portion (1a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the massage head of Tucker to have the design disclosed in Figs. 20A-20D of Heller because Tucker contemplates providing various shapes/designs (see lines 14-15 of [0031] of Tucker) and this particular shape of Heller will provide an expected result of a massage applicator having a concave treatment edge that is ideal for treating tissue at the inguinal crease at the upper leg/torso area (see the first sentence of [0194] of Heller), and one of ordinary skill in the art would understand that the concave edge of this massage applicator would be generally suitable for conforming to other convex surfaces of the body as well. 
Regarding claim 2, the modified Tucker/Heller device discloses wherein: the first edge (1, Fig. A above) is at least partially concave (the first edge is at least partially concave inwards as seen in the views in Fig. 20A-20D, and the first sentence of [0194] of Heller); and the second edge (2, Fig. A above) is at least partially concave (the second edge is at least partially concave inwards as seen in the view in Fig. 20A-20D, and the first sentence of [0194] of Heller). 
Regarding claim 3, the modified Tucker/Heller device discloses providing a massage head in a variety of sizes (see para. [0027] of Tucker) depending on the desired treatment application (see lines 4-6 of [0027] of Tucker), including approximately 0.1 to 3.0 inches in diameter (see lines 14-18 of [0027] of Tucker, this range is equivalent to 0.254 to 7.62 centimeters) but does not specifically state wherein: the first surface has a first distance between the first edge and the third edge of about 1 centimeter to about 8 centimeters; and the second surface has a second distance between the second edge and the third edge of about 1 centimeter to about 8 centimeters. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance of the first surface and second surface of Tucker/Heller to each be between about 1-8 centimeters, since these dimensions are similar to the overall sizes disclosed by Tucker (see para. [0027] of Tucker) and one of ordinary skill in the art would be motivated to modify the sizes based upon the desired treatment application (see lines 4-6 of [0027] of Tucker). Furthermore, this modification would be obvious because it would have involved a mere change in the size of a component (the first and second surfaces). A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 4, the modified Tucker/Heller device discloses wherein the head (108/208 of Tucker as modified to have the shape of Figs. 20A-20D of Heller) is constructed at least partially of a polymeric material (the head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker) having a durometer of about 0 A to about 50 A (the durometer “may be between approximately 10A and approximately 50A” see lines 7-8 of [0025] of Tucker). 
Regarding claim 5, the modified Tucker/Heller device discloses wherein: the head (108/208 of Tucker as modified to have the shape of Figs. 20A-20D of Heller) includes a first portion (1a, see Fig. A above) having the first edge (1), the second edge (2), the third edge (3), the first surface (100), and the second surface (200, Fig. A above); and the head includes a second portion (2a, see Fig. A above) positioned between the first portion (1a) and the proximal end of the post (the post in the modified Tucker/Heller device will be connected to the proximal end of the second portion), the second portion (2a) having at least one side that is concave (see Fig. 20A of Heller, the first and second sides of the second portion are concave inwards).
Regarding claim 7, the modified Tucker/Heller device discloses wherein: the head (108/208 of Tucker as modified to have the shape of Figs. 20A-20D of Heller) is constructed of a polymeric material (head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker); a first portion of the polymeric material has a first durometer (see lines 1-10 of [0047] of Tucker, the first portion 110, Fig. 1, may have a first durometer such as 50A. In the modified device, there will still be a distal-most “first portion” such as 1a in Fig. A above); and a second portion of the polymeric material has a second durometer (see lines 1-10 of [0047] of Tucker, the second portion 112, Fig. 1, may have a second durometer such as 30A. In the modified device, there will still be a proximal-most “second portion” such as 2a in Fig. A above), the first durometer differing from the second durometer (see lines 7-10 of [0047] of Tucker, 50A and 30A). 
Regarding claim 21, the modified Tucker/Heller device discloses wherein the head further has a third side (30, Fig. A above) and a fourth side (40, Fig. A above) that is opposite the third side of the head; the first surface (100) is situated between a fourth edge (4, Fig. A above) on the third side (30) of the head and a fifth edge (5, Fig. A above) situated on the fourth side (40) of the head; the first surface (100) is at least partially concave in a third direction from the fourth edge to the fifth edge (as seen in Figs. 20A-20D, and as described in the first sentence of [0194] of Heller, the surface 100 is concave and it stretches from fourth edge 4 to fifth edge 5 in Fig. A above); the second surface (200) is situated between a sixth edge (6, Fig. A above) on the third side (30) of the head and a seventh edge (7, Fig. A above) situated on the fourth side (40) of the head; and the second surface is at least partially concave in a fifth direction from the sixth edge to the seventh edge (as seen in Figs. 20A-20D, and as described in the first sentence of [0194] of Heller, the surface 200 is concave and it stretches from sixth edge 6 to seventh edge 7 in Fig. A above).
Regarding claim 23, Tucker discloses a tool (tool 100, Fig. 1; tool 200, Fig. 2, see lines 4-6 of [0030]), comprising: a post (post 102, Fig. 1), and a head (head 108, Fig. 1; 208, Fig. 2) coupled to the post (see the third sentence of [0023] and see Fig. 1), the head (108) including: a third edge (concave indent 114, Fig. 1) being at least partially concave (see Fig. 1 and note that this is a “concave” indent, see lines 27-28 of [0027]).
Tucker is silent regarding the head (108) having a first edge situated on a first side of the head; a second edge situated on a second side of the head, the second side of the head opposite the first side of the head; the third edge (114, Fig. 1) situated approximately midway between the first edge and the second edge; a first surface situated between the first edge and the third edge, the first surface being at least partially concave in a first direction from the first edge to the third edge; and a second surface situated between the second edge and the third edge, the second surface being at least partially concave in a second direction from the second edge to the third edge. However, it is noted that Tucker states that the massage head (108, 208, Figs. 1-2) may have a variety of designs and shapes (see lines 14-15 of [0031]) and one of ordinary skill in the art would recognize that changes in designs and shapes would help accommodate different parts of the body and/or different types of massage effects. 
Furthermore, Heller teaches a related tissue mobilization device (Fig. 1) that has a variety of massage applicator heads, including a head (Fig. 20A-20D) having a first edge (1, see annotated Fig. A above) situated on a first side (10, Fig. A above) of the head, a second edge (2, Fig. A above) situated on a second side (20, Fig. A above) of the head, the second side being opposite the first side of the head, a third edge (3, Fig. A above) situated approximately midway between the first edge (1) and the second edge (2), the third edge (3) positioned further from the proximal end of the attachment (see Fig. 20A in the annotated figure A above, the third edge 3 is positioned further from the proximal end of the attachment than the first/second edges) than the first edge (1) and the second edge (2), the third edge (3) being at least partially concave (see Figs. 20A-20D and see the first sentence of [0194]); a first surface (100, Fig. A above) situated between the first edge (1) and the third edge (3), the first surface being at least partially concave in a first direction from the first edge to the third edge (see Figs. 20A-20D and see the first sentence of [0194], the first surface and second surface are formed by sweeping a concave curve 83); and a second surface (200, Fig. A above) situated between the second edge (2) and the third edge (3), the second surface being at least partially concave in a second direction from the second edge to the third edge (see Figs. 20A-20D and see the first sentence of [0194], the first surface and second surface are formed by sweeping a concave curve 83). Heller states that this particular shape is best suited for compressing/manipulating tissue at the inguinal crease at the upper leg/torso area (see the first sentence of [0194]) and one of ordinary skill in the art would understand that the concave edge of this massage applicator would be generally suitable for conforming to other convex surfaces of the body as well.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the massage head of Tucker to have the design disclosed in Figs. 20A-20D of Heller because Tucker contemplates providing various shapes/designs (see lines 14-15 of [0031] of Tucker) and this particular shape of Heller will provide an expected result of a massage applicator having a concave treatment edge that is ideal for treating tissue at the inguinal crease at the upper leg/torso area (see the first sentence of [0194] of Heller), and one of ordinary skill in the art would understand that the concave edge of this massage applicator would be generally suitable for conforming to other convex surfaces of the body as well. 
Regarding claim 24, the modified Tucker/Heller device discloses a fourth edge (4, Fig. B below) situated between the first edge (1) and the second edge (2) on a third side (30) of the head; a fifth edge (5, Fig. B below, corresponding to the fourth edge but on the fourth side) situated between the first edge (1) and the second edge (2) on a fourth side (40) of the head that is opposite the third side (30) of the head; a sixth edge (6, Fig. B below) situated between the first edge (1) and the third edge (3) on the third side (30) of the head; a seventh edge (7, Fig. B below) situated between the second edge (2) and the third edge (3) on the third side (30) of the head; an eighth edge (8, Fig. B below) situated between the first edge (1) and the third edge (3) on the fourth side (40) of the head; a ninth edge (9, Fig. B below) situated between the second edge (2) and the third edge (3) on the fourth side (40) of the head; a third surface (300, Fig. B below) situated between the fourth edge (4), the third edge (3), the sixth edge (6), and the seventh edge (7); a fourth surface (400, Fig. B below) situated between the fifth edge (5), the third edge (3), the eighth edge (8), and the ninth edge (9),

    PNG
    media_image2.png
    380
    741
    media_image2.png
    Greyscale

Annotated Figure B (from Fig. 20 of Heller): The massage head has a plurality of sides and edges, as illustrated above.
The modified Tucker/Heller device as currently combined is silent regarding the third surface being at least partially concave and the fourth surface being at least partially concave.
However, the shape of the third and fourth surfaces does not appear to serve any particular purpose or have any criticality, as Applicant’s disclosure states that the sides of this second portion may be concave, straight, bowed, convex, and/or beveled (see the last two sentences of [0030] of the published application) and this side does not appear to be intended to provide any massage effect. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the third and fourth surfaces (300, 400, Fig. B above) of Tucker/Heller to be at least partially concave, since this is a minor change and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of transitioning from the proximal edge of the massage head towards the third edge of the massage head that provides the primary massage contact surface. See MPEP 2144.04(IV)(B).
Regarding claim 25, the modified Tucker/Heller device discloses wherein: the post includes a longitudinal axis (longitudinal axis along 102/106, Fig. 1 of Tucker); the third surface (300, Fig. B above) curves in a first direction away from the longitudinal axis (as modified in the claim 24 rejection above, the third surface is at least partially concave, and thus would curve away from the longitudinal axis in the modified device in a first direction), and the fourth surface (400, Fig. B above) curves in a second direction away from the longitudinal axis (as modified in the claim 24 rejection above, the fourth surface is at least partially concave, and thus would curve away from the longitudinal axis in the modified device in a second direction).
The modified Tucker/Heller device as currently combined is silent regarding the curvature of the third surface being as the third surface extends from the fourth edge to the third edge and the curvature of the fourth surface being as it extends from the fifth edge to the third edge.
However, the particular curvature of the third and fourth surfaces does not appear to serve any particular purpose or have any criticality, as Applicant’s disclosure states that the sides of this second portion may be concave, straight, bowed, convex, and/or beveled (see the last two sentences of [0030] of the published application) and this side does not appear to be intended to provide any massage effect. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the third and fourth surfaces (300, 400, Fig. B above) of Tucker/Heller to be at least partially concave with the curvature of the third surface being as the third surface extends from the fourth edge to the third edge and the curvature of the fourth surface being as it extends from the fifth edge to the third edge, since this is a minor change and since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of transitioning from the proximal edge of the massage head towards the third edge of the massage head that provides the primary massage contact surface. See MPEP 2144.04(IV)(B).
Regarding claim 26, the modified Tucker/Heller device discloses wherein: the first edge (1, Figs. A-B above) is at least partially concave (see the first sentence of [0194] and Figs. 20A-20D of Heller); and the second edge (2, Figs. A-B above) is at least partially concave (see the first sentence of [0194] and Figs. 20A-20D of Heller).
Regarding claim 27, the modified Tucker/Heller device discloses wherein the third edge (3, Fig. B above) is spaced apart farther from the post as compared to the first edge (1), the second edge (2), the fourth edge (4), and the fifth edge (5, see annotated Fig. B above, the first, second, fourth, and fifth edges are located more proximally than the third edge).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Heller (2019/0142685) as applied to claim 1 above, and further in view of Cho (7,282,037).
Regarding claim 6, the modified Tucker/Heller device discloses wherein the head (108/208 of Tucker, as modified to be the shape of Figs. 20A-20D of Heller) is constructed of a polymeric material (see the second sentence of [0023] of Tucker) but is silent regarding the massage head including platinum. 
Cho teaches a related massage device (Fig. 2) with a massage head (oscillator 36, Fig. 2, Fig. 5) including platinum (see col. 6, lines 6-15) as a coating because this platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Tucker/Heller to have a platinum coating as taught by Cho because platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15 of Cho).
Claims 8-11, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Dill (2005/0215929) and Toto (2014/0358045).
Regarding claim 8, Tucker discloses a tool (tool 100, Fig. 1; tool 200, Fig. 2, see lines 4-6 of [0030]), comprising: a post (post 102, Fig. 1), the post having a distal end (distal end 104, Fig. 1), a proximal end (proximal end 106, Fig. 1), sized to be received by an oscillating tool (“proximal end 106 may be sized to be received by an oscillating device” see the third sentence of [0022] and see Fig. 5 which shows an oscillating device 510 receiving the proximal end of a post) and a central longitudinal axis (the longitudinal axis associated with post 102); and a head (head 108, Fig. 1; 208, Fig. 2) covering at least a portion of the distal end of the post (“head 108 may cover at least a portion of the distal end 104 of the post 102” see the second sentence of [0023] and see Fig. 1) and coupled to the post (see the third sentence of [0023] and see Fig. 1), the head (108/208) having: a third surface (concave indent 114, Fig. 1) being at least partially concave (see Fig. 1 and note that this is a “concave” indent, see lines 27-28 of [0027]).
Tucker is silent regarding the head having a first surface situated on a first side of the head; a second surface situated on a second side of the head, the second side of the head opposite the first side of the head; the third surface situated between the first surface and the second surface on a third side of the head, the third surface being substantially perpendicular to at least one of the first surface or the second surface; a fourth surface situated between the first surface and the second surface on a fourth side of the head that is opposite the third side of the head; a fifth surface situated on a fifth side of the head, the fifth surface curving away from the central longitudinal in a first direction as the fifth surface extends from the fourth side of the head to the third side of the head; a sixth surface situated on a sixth side of the head, the sixth surface curving away from the central longitudinal in a second direction as the sixth surface extends from the fourth side of the head to the third side of the head; a seventh surface situated between the first surface, the second surface, the third surface, and the fifth surface; and an eight surface situated between the first surface, the second surface, the third surface, and the sixth surface. However, it is noted that Tucker states that the massage head (108, 208, Figs. 1-2) may have a variety of designs and shapes (see lines 14-15 of [0031]). 
Dill teaches a related massage tool for manipulating tissue (Fig. 2) having a first surface (100, see annotated Fig. C below) situated on a first side of the head (the side associated with 100); a second surface (200, see Fig. C below) situated on a second side of the head (the side associated with 200), the second side of the head opposite the first side of the head (see Fig. C); the third surface (300, Fig. C below) situated between the first surface (100) and the second surface (200, see Fig. C) on a third side of the head (the upper side associated with third surface 300), the third surface being substantially perpendicular to at least one of the first surface or the second surface (the third surface is a concave surface extending substantially perpendicularly to the first and second surfaces, see Fig. C and see para. [0037]); a fourth surface (400, Fig. C below) situated between the first surface (100) and the second surface (200) on a fourth side of the head (bottom side, associated with surface 400, Fig. C) that is opposite the third side of the head (see Fig. C); a fifth surface (500, see Fig. C) situated on a fifth side of the head (the left side in Fig. C, associated with surface 500), the fifth surface curving away from the central longitudinal (i.e., 22, Fig. 2) in a first direction as the fifth surface (500) extends from the fourth side (side associated with 400, Fig. C) of the head to the third side (side associated with 300, Fig. C) of the head; a sixth surface (600, Fig. C) situated on a sixth side of the head (the right side in Fig. C, associated with surface 600), the sixth surface curving away from the central longitudinal (i.e., 22, Fig. 2) in a second direction as the sixth surface (600) extends from the fourth side (side associated with 400, Fig. C) of the head to the third side of the head (side associated with 300, Fig. C). The shape of this massage head is stated to be configured to engage the body of the person to be massaged and facilitate massaging certain areas of the body (see the last sentence of [0037]).

    PNG
    media_image3.png
    420
    740
    media_image3.png
    Greyscale

Annotated Fig. C (from Fig. 2 of Dill): Dill discloses a massage head with a concave treatment surface (300), and a plurality of other surfaces as seen above.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of massage head of Tucker to have the head design disclosed in Fig. 2 of Dill because Tucker contemplates providing various shapes/designs (see lines 14-15 of [0031] of Tucker) and this particular shape of Dill will provide an expected result of a massage applicator having a concave treatment surface that is configured to engage the body of the person to be massaged and facilitate massaging certain areas of the body (see the last sentence of [0037]), and one of ordinary skill in the art would understand that the concave edge of this massage applicator would be generally suitable for conforming to various convex surfaces of the body. 
The modified Tucker/Dill device is still silent regarding a seventh surface situated between the first surface, the second surface, the third surface, and the fifth surface; and an eighth surface situated between the first surface, the second surface, the third surface, and the sixth surface.
Toto teaches a related massage tool for manipulating tissue (Fig. 5B) having a concave main treatment surface (300, annotated Fig. D below) that also includes a seventh surface (700, Fig. D) situated between a first surface (100), second surface (opposite face of 100), the third surface (300), and a fifth surface (500). Additionally, there is an eight surface (800, Fig. D below) situated between the first surface (100), the second surface (opposite face of 100), the third surface (300), and the sixth surface (600). The third surface (300) is convex and configured to massage convex body parts, and one of ordinary skill in the art would expect the seventh and eighth surfaces (700, 800) to be able to apply more targeted pressure similar to the Fig. 5A configuration, if desired (see lines 4-6 of [0032]).

    PNG
    media_image4.png
    263
    625
    media_image4.png
    Greyscale

Annotated Figure D (from Fig. 5B of Toto).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersection(s) of the fifth surface and third surface, and the intersection of the sixth surface and third surface of Tucker/Dill, to form a seventh and eighth surface, respectively, as taught by Toto because such a modification in the shape is a minor change and would provide an expected result of still providing a third surface configured to massage convex surfaces while also providing seventh and eighth surfaces that could be used to apply more focused pressure, if desired. 
Regarding claim 9, the modified Tucker/Dill/Toto device discloses wherein: a first edge situated between the first surface (100, Fig. C) and the third surface (300, Fig. C above, a first edge is formed at the intersection); a second edge situated between the second surface (200, Fig. C), the third surface (300, Fig. C; the concave surface 300 will intersect with the second surface 200 in a similar manner as it is shown to intersect with the first surface 100 in Fig. C); the first edge is at least partially rounded (it is rounded in a concave shape to help form concave surface 300, see Fig. C above); and the second edge (on opposite side of first edge) is at least partially rounded (it is rounded in a concave shape to help form concave surface 300, see Fig. C above). 
Regarding claim 10, the modified Tucker/Dill/Toto device discloses wherein the fourth surface (400, Fig. C above) has a surface area less than at least one of the first surface, the second surface, or the third surface (the surface area of 400, Fig. C above is less than the surface area of 100). 
Regarding claim 11, the modified Tucker/Dill/Toto device discloses wherein the head (108/208 of Tucker as modified to have the shape of Dill/Toto) is constructed at least partially of a polymeric material (the head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker) having a durometer of about 0 A to about 50 A (the durometer “may be between approximately 10A and approximately 50A” see lines 7-8 of [0025] of Tucker). 
Regarding claim 14, the modified Tucker/Dill/Toto device discloses wherein: the head (108/208 of Tucker as modified to have the shape of Dill/Toto) is constructed of a polymeric material (head may be constructed at least partially of a polymeric material, see the second sentence of [0023] of Tucker); a first portion of the polymeric material has a first durometer (see lines 1-10 of [0047] of Tucker, the first portion 110, Fig. 1, may have a first durometer such as 50A. In the modified device, there will still be a distal-most “first portion” that contacts the patient); and a second portion of the polymeric material has a second durometer (see lines 1-10 of [0047] of Tucker, the second portion 112, Fig. 1, may have a second durometer such as 30A. In the modified device, there will still be a proximal-most “second portion” that is more proximal than the first portion), the first durometer differing from the second durometer (see lines 7-10 of [0047] of Tucker, 50A and 30A). 
Regarding claim 22, the modified Tucker/Dill/Toto device discloses wherein the seventh surface (700, Fig. D above) is approximately transverse to the third surface (300, Fig. D above) and the eighth surface (800, Fig. D above) is approximately transverse to the third surface (300, Fig. D above).
Although Toto does not specifically disclose the surfaces to be transverse to the third surface, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle(s) of the seventh and eighth surfaces of Tucker/Dill/Toto to be transverse to the third surface, since the seventh and eighth surfaces are already substantially transverse, and since such a shape is merely one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of transitioning from the proximal edge of the massage head towards the third edge of the massage head that provides the primary massage contact surface. See MPEP 2144.04(IV)(B).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker (2017/0304144) in view of Dill (2005/0215929) and Toto (2014/0358045) as applied to claim 8 above, and further in view of Cho (7,282,037).
Regarding claim 13, the modified Tucker/Dill/Toto device discloses wherein the head (108/208 of Tucker, as modified to be the shape of Dill/Toto) is constructed of a polymeric material (see the second sentence of [0023] of Tucker) but is silent regarding the massage head including platinum. 
Cho teaches a related massage device (Fig. 2) with a massage head (oscillator 36, Fig. 2, Fig. 5) including platinum (see col. 6, lines 6-15) as a coating because this platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the head of Tucker/Dill/Toto to have a platinum coating as taught by Cho because platinum metals such as rhodium are preferable because they do not induce any harmful effects such as allergies, even to sensitive skin (see col. 6, lines 6-15 of Cho).
Response to Arguments
Applicant's arguments filed June 22, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Heller fails to teach or suggest at least “a first surface situated between the first edge and the third edge, the first surface being at least partially concave in a first direction from the first edge to the third edge” and “a second surface situated between the second edge and the third edge, the second surface being at least partially concave in a second direction from the second edge to the third edge” (see the penultimate paragraph of page 10 of the Remarks), this argument is not persuasive. Heller discloses in Figs. 20A-20D an embodiment with the recited surfaces (see annotated Fig. A above).
Regarding the argument that the asserted “first surface” and “second surface” of Heller’s Figs. 18A-18D embodiment are not described or shown as being “at least partially concave” (see the penultimate paragraph of page 12 of the Remarks), this argument is not persuasive because Fig. 18B clearly shows the lateral sides (and their associated edges) are concave. Furthermore, para. [0192] describes the concave curve 82 that is sweeping along the head. Lastly, it is noted that the current rejection(s) rely on the Figs. 20A-20D embodiment of Heller, based upon the claim amendment(s).
Regarding the argument that the first and second surfaces of Applicant’s invention enable “plowing” techniques, but such techniques are not described in Heller (see the last paragraph of page 12 of the Remarks, through the first paragraph of page 13 of the Remarks), this argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., concave surfaces providing “plowing” techniques to foster blood flow) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it is noted that there are no method claims pending, and even if the apparatus claim(s) recited “plowing” this would merely be an intended use.
Regarding the argument that the claims depending from claim 1 are allowable because of their dependency on the base claim (see the third, fourth, and fifth paragraphs of page 13 of the Remarks), this argument has been considered, but it is not persuasive because claim 1 is not allowable.
Regarding the argument that McCaw does not teach or suggest “a fifth surface situated on a fifth side of the head, the fifth surface curving away from the central longitudinal in a first direction …” and that there are no surfaces of McCaw that “curv[e] away from the central longitudinal in a first direction … and curv[e] away from the central longitudinal in a second direction…” as recited in amended claim 8 (see the first and second paragraphs of page 15 of the Remarks), this argument has been considered, but it is moot because the current rejection(s) no longer rely upon McCaw based upon the amendment.
Regarding the argument that the claims depending from claim 8 are allowable because of their dependency on the base claim (see the third, fourth, and fifth paragraphs of page 15 of the Remarks), this argument has been considered, but it is not persuasive because claim 8 is not allowable.
Regarding the argument that new claims 21-27 are allowable because claim 23 recites features similar to those of independent claim 1 (see the last two paragraphs of page 16 of the Remarks), this argument has been considered, but it is not persuasive because claim 1 is not allowable.                                                                                                                                                                                                      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Black (2017/0333280) discloses a related C-shaped massage member with a plurality of surfaces. Lerro (2013/0138023) discloses a related percussion massager with a variety of designs/shapes for the massage head.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785           

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785